Consent of Independent Registered Public Accounting Firm We consent to use in this Post-Effective Amendment No. 24 to the Registration Statement on Form N-1A of Perritt MicroCap Opportunities Fund, Inc. of our report dated December 17, 2008, relating to our audit of the financial statements and financial highlights, appearing in the Prospectus, which is a part of such Registration Statement, and to the reference to our firm under the caption “Independent Registered Public Accounting Firm” in the Statement of Additional Information. /s/ MCGLADREY & PULLEN, LLP Chicago, Illinois February
